Exhibit 10.44

 

SEPARATION AGREEMENT

 

AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Separation Agreement and General Release of All Claims
(“Separation Agreement”) is entered into by and between Shawn McCreight
(“Employee”) and Guidance Software, Inc. (“Employer” or “Company”).  The term
“Party” or “Parties” as used herein shall refer to Employee, Employer or both,
as may be appropriate.

 

1.                                      Last Day of Employment.  Employee’s last
day of employment with Employer is January 13, 2016 (“Separation Date”).

 

2.                                      Consideration.  In consideration for
signing this Separation Agreement and complying with its terms, and provided
Employee does not subsequently revoke this Separation Agreement within the
allotted time, Employer agrees:

 

(a)                                 to pay to Employee THREE HUNDRED AND TWENTY
FIVE THOUSAND DOLLARS ($325,000), representing 52 weeks of salary at Employee’s
base rate of pay for each year of service, less lawful deductions, within 10
business days after Employer’s receipt of this Separation Agreement signed and
dated by Employee.

 

3.                                      No Consideration Absent Execution of
this Agreement.  Employee understands and agrees that Employee would not receive
the consideration specified in Section 2 above, except for Employee’s execution
of this Separation Agreement and the fulfillment of the promises contained
herein.

 

4.                                      COBRA Benefits.  In accordance with the
Company’s health plans, Employee will be eligible to exercise Employee’s rights
to COBRA health insurance coverage for Employee, and, where applicable,
Employee’s spouse and eligible dependents, at Employee’s expense (subject to
this Section 4), upon termination of Employee’s employment.  To the extent
Employee elects COBRA continuation coverage, the Company shall continue to pay
the portion of Employee’s COBRA premiums for up to a maximum of twelve (12)
months (February 1, 2016- January 31, 2017).  Nothing herein shall be construed
as extending or delaying the start date of Employee’s COBRA coverage period.
Employee will receive separate communication regarding the COBRA continuation of
coverage.

 

5.                                      General Release, Claims Not Released and
Related Provisions.

 

(a)                                 General Release of Claims.  Employee,
individually and on behalf of Employee’s heirs, executors, administrators,
representatives, attorneys, successors and assigns knowingly and voluntarily
releases and forever discharges Employer, including its parent corporation,
affiliates, subsidiaries, divisions, predecessors, insurers, successors and
assigns, and their current and former employees, attorneys, officers, directors
and agents thereof, both individually and in their business capacities, and
their employee benefit plans and programs and the trustees, administrators,
fiduciaries and insurers of such plans and programs (collectively, the

 

--------------------------------------------------------------------------------


 

“Released Parties”), to the full extent permitted by law, of and from any and
all claims, known and unknown, asserted and unasserted, which Employee has or
may have against the Released Parties as of the date of execution of this
Separation Agreement including, but not limited to, any alleged violation of:

 

·                  Title VII of the Civil Rights Act of 1964;

 

·                  The Civil Rights Act of 1991;

 

·                  Sections 1981 through 1988 of Title 42 of the United States
Code, as amended;

 

·                  The Employee Retirement Income Security Act of 1974 (“ERISA”)
(as modified below);

 

·                  The Immigration Reform and Control Act;

 

·                  The Americans with Disabilities Act of 1990;

 

·                  The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

·                  The Workers Adjustment and Retraining Notification Act;

 

·                  The Occupational Safety and Health Act;

 

·                  The Sarbanes-Oxley Act of 2002;

 

·                  The Fair Credit Reporting Act;

 

·                  The Family and Medical Leave Act;

 

·                  The Equal Pay Act;

 

·                  California Family Rights Act — Cal. Gov’t Code § 12945.2;

 

·                  California Fair Employment and Housing Act — Cal. Gov’t Code
§ 12900 et seq.;

 

·                  California Equal Pay Law — Cal. Lab. Code § 1197.5;

 

·                  California Whistleblower Protection Law — Cal. Lab. Code §
1102.5;

 

·                  The California Occupational Safety and Health Act, as
amended, California Labor Code § 6300 et seq., and any applicable regulations
thereunder;

 

·                  Those other provisions of the California Labor Code that
lawfully may be released;

 

2

--------------------------------------------------------------------------------


 

·                  Any other federal, state or local civil or human rights law
or any other federal, state or local law, regulation or ordinance;

 

·                  Any public policy, contract, tort or common law; or

 

·                  Any basis for recovering costs, fees or other expenses
including attorneys’ fees incurred in these matters.

 

(b)                                 Claims Not Released.  Employee is not
waiving any rights Employee may have to:  (i) Employee’s own vested accrued
employee benefits under the Guidance Software, Inc. health, welfare or
retirement benefits plans as of the Separation Date; (ii) benefits or rights to
seek benefits under applicable workers’ compensation (except as to claims under
Labor Code sections 132a and 4553) or unemployment insurance or indemnification
statutes; (iii) pursue claims which by law cannot be waived by signing this
Separation Agreement; (iv) enforce this Separation Agreement; or (v) challenge
the validity of this Separation Agreement.

 

(c)                                  Government Agencies.  Nothing in this
Separation Agreement prohibits or prevents Employee from filing a charge with or
participating, testifying or assisting in any investigation, hearing,
whistleblower action or other proceeding before any federal, state or local
government agency (e.g., EEOC, DFEH, NLRB, SEC, etc.), nor does anything in this
Separation Agreement preclude, prohibit or otherwise limit, in any way,
Employee’s rights and abilities to contact, communicate with, report matters to
or otherwise participate in any whistleblower program administered by any such
agencies.  However, to the maximum extent permitted by law, Employee agrees that
if such an administrative claim is made, Employee shall not be entitled to
recover any individual monetary relief or other individual remedies.

 

(d)                                 Collective/Class Action Waiver.  If any
claim is not subject to release, to the extent permitted by law, Employee waives
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Employer or any
of the other Released Parties identified in this Separation Agreement is a
party.

 

6.                                      Waiver of California Civil Code section
1542.  To effect a full and complete general release as described above,
Employee expressly waives and relinquishes all rights and benefits of section
1542 of the Civil Code of the State of California, and does so understanding and
acknowledging the significance and consequence of specifically waiving section
1542.  Section 1542 of the Civil Code of the State of California states as
follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

3

--------------------------------------------------------------------------------


 

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this Separation Agreement is intended to include in its effect,
without limitation, all claims Employee does not know or suspect to exist in
Employee’s favor at the time of signing this Separation Agreement, and that this
Separation Agreement contemplates the extinguishment of any such claims. 
Employee warrants Employee has read this Separation Agreement, including this
waiver of California Civil Code section 1542, and that Employee has consulted
with or had the opportunity to consult with counsel of Employee’s choosing about
this Separation Agreement and specifically about the waiver of section 1542, and
that Employee understands this Separation Agreement and the section 1542 waiver,
and so Employee freely and knowingly enters into this Separation Agreement. 
Employee further acknowledges that Employee later may discover facts different
from or in addition to those Employee now knows or believes to be true regarding
the matters released or described in this Separation Agreement, and even so
Employee agrees that the releases and agreements contained in this Separation
Agreement shall remain effective in all respects notwithstanding any later
discovery of any different or additional facts.  Employee expressly assumes any
and all risk of any mistake in connection with the true facts involved in the
matters, disputes or controversies released or described in this Separation
Agreement or with regard to any facts now unknown to Employee relating thereto.

 

7.                                      Intentionally Deleted.

 

8.                                      Acknowledgements and Affirmations.

 

(a)                                 Employee affirms that Employee has not filed
or caused to be filed any claim, complaint or action against any of the Released
Parties in any forum or form, and that Employee presently is not a party to any
claim, complaint or action against any of the Released Parties in any forum or
form.

 

(b)                                 Employee further affirms that Employee has
been paid or has received all compensation, wages, bonuses, commissions and
benefits which are due and payable as of the date of execution of this
Separation Agreement.

 

(c)                                  Employee also affirms that Employee has no
known workplace injuries or occupational diseases and that Employee has been
granted or has not been denied any leave to which Employee was entitled under
the Family and Medical Leave Act, the California Family Rights Act or disability
accommodation laws.

 

(d)                                 Employee further affirms that Employee has
not been retaliated against for reporting any allegations of wrongdoing by
Employer or any of its officers, directors or employees including, but not
limited to, allegations of corporate fraud.

 

(e)                                  Employee affirms that all of Employer’s
decisions regarding Employee’s pay and benefits through the date of Employee’s
execution of this Separation Agreement were not discriminatory based on race,
color, religion, sex, gender, gender identity,

 

4

--------------------------------------------------------------------------------


 

gender expression, sexual orientation, marital status, national origin,
ancestry, mental and physical disability, medical condition, age, pregnancy,
denial of medical and family care leave, pregnancy disability leave or any other
classification protected by law.

 

(f)                                   Employee affirms that as of the date
Employee signs this Separation Agreement, Employee is not Medicare eligible
(i.e., is not 65 years of age or older; is not suffering from end-stage renal
failure; has not received Social Security Disability Insurance benefits for 24
months or longer, etc.).  Nonetheless, if the Centers for Medicare & Medicaid
Services (the “CMS”) (this term includes any related agency representing
Medicare’s interests) determines that Medicare has an interest in the payment to
Employee under this Separation Agreement, Employee agrees to indemnify, defend
and hold the Released Parties harmless from any action by the CMS relating to
medical expenses of Employee.  Employee agrees to reasonably cooperate with the
Released Parties upon request with respect to (i) any information needed to
satisfy the reporting requirements under Section 111 of the Medicare, Medicaid,
and SCHIP Extension Act of 2007, and (ii) any claim the CMS may make and for
which Employee is required to indemnify the Released Parties under this
Section.  Further, Employee agrees to waive any and all future actions against
the Released Parties for any private cause of action for damages pursuant to 42
U.S.C. § 1395y(b)(3)(A).

 

9.                                      Limited Disclosure/Non-Disparagement.

 

(a)                                 Employee agrees that Employee will not
publicize or disclose or cause or knowingly permit or authorize the publicizing
or disclosure of the fact of this Separation Agreement, the contents of this
Separation Agreement or of the negotiations leading up to it (hereafter
collectively referred to as “Confidential Information”) to any person, firm,
organization or entity of any and every type, public or private, for any reason,
at any time, without the prior written consent of Employer unless otherwise
compelled by operation of law.  The Parties acknowledge their intention that the
provisions of this Section 9 create no liability for disclosures made: (i) prior
to Employee’s execution of this Separation Agreement; (ii) by persons from
public information released prior to Employee’s execution of this Separation
Agreement; (iii) pursuant to Section 15 below to enforce the terms of this
Separation Agreement; or (iv) as otherwise compelled by operation of law.

 

(b)                                 The foregoing notwithstanding, Employee
acknowledges the confidentiality provisions of this Section 9 constitute a
material inducement to Employer to enter into this Separation Agreement and
represents that Employee has not directly or indirectly disclosed any
Confidential Information to any third party prior to Employee’s execution of
this Separation Agreement.

 

(c)                                  Employee is permitted to disclose
Confidential Information to Employee’s spouse, tax advisors or attorneys with
whom Employee chooses to consult regarding Employee’s consideration of this
Separation Agreement.  However, each such person to whom Employee discloses
Confidential Information shall be bound to the confidentiality provisions

 

5

--------------------------------------------------------------------------------


 

hereof and any disclosure of Confidential Information by any such person so
informed shall constitute a breach by Employee of Section 9(a) above.  Employee
also is permitted to disclose Confidential Information to any federal, state or
local government agency.

 

(d)                                 Employee shall not make any negative
statements concerning, or take any action that derogates, the Company or any
other Released Party, or the Company’s, or any other Released Party’s, products,
services, reputation, officers, directors, employees, financial status, or
operations or damages any of the Company’s or any other Released Party’s
business relationships.  It is agreed that in the event of a breach of the
provisions of this paragraph by Employee, it would be impractical or extremely
difficult to fix actual damages to the Company.  Therefore, the Parties agree
that in the event of such a breach, Employee shall pay to the Company, as
liquidated damages, and not as penalty, the sum of TEN THOUSAND DOLLARS AND ZERO
CENTS ($10,000.00) for each breach by Employee, which represents reasonable
compensation to the Company for the loss incurred because of each such breach.

 

10.                               Return of Company Property/Information;
Pre-Existing Agreements.

 

(a)                                 Within seven calendar days of Employee’s
execution of this Separation Agreement, Employee will return all of Employer’s
documents and property currently in Employee’s possession including, but without
limitation, any and all services work, notes, reports, files, memoranda,
records, cardkey passes, door and file keys, safe combinations, laptop computer,
computer access codes, disks and instructional or personnel manuals, and other
physical or personal property that Employee received or prepared or helped to
prepare in connection with Employee’s employment with Employer (“Company
Property”).

 

(b)                                 Employee acknowledges and agrees that in the
course of Employee’s employment with Employer, Employee has acquired:
(i) confidential information including without limitation information received
by Employer from third parties, under confidential conditions; (ii) other
technical, product, business, financial or development information from
Employer, the use or disclosure of which reasonably might be construed to be
contrary to the interest of Employer; or (iii) any other proprietary information
or data, including but not limited to customer lists, which Employee may have
acquired during Employee’s employment (hereafter collectively referred to as
“Company Information”).  Employee understands and agrees that such Company
Information was disclosed to Employee in confidence and for use only by
Employer.  Employee understands and agrees that Employee: (i) will keep such
Company Information confidential at all times, (ii) will not disclose or
communicate Company Information to any third party, and (iii) will not make use
of Company Information on Employee’s own behalf, or on behalf of any third
party.  In view of the nature of Employee’s employment and the nature of Company
Information Employee received during the course of Employee’s employment,
Employee agrees that any unauthorized disclosure to third parties of Company
Information or other violation, or threatened violation, of this Separation
Agreement would cause irreparable damage to the confidential or trade secret
status of Company Information and to Employer, and that, therefore, Employer,
and each person constituting

 

6

--------------------------------------------------------------------------------


 

Employer hereunder, shall be entitled to an injunction prohibiting Employee from
any such disclosure, attempted disclosure, violation or threatened violation.

 

(c)                                  The Parties acknowledge and agree that the
terms and conditions set forth in the “INDEMNIFICATION AGREEMENT” effective as
of December 11, 2006, and the CONFIDENTIALITY AND INVENTION ASSIGNMENT AGREEMENT
effective as September 14, 2006, between Employee and Guidance Software, Inc.,
shall in no way be altered, modified, enhanced, diminished or amended by this
Separation Agreement, and that the aforementioned agreements stand alone,
operate individually, and shall be enforced separately without reference to or
effect by the Separation Agreement.

 

(d)                                 The undertakings set forth in this
Section 10 shall survive the termination of this Separation Agreement or other
arrangements contained in this Separation Agreement.

 

(e)                                  Employee also affirms that Employee is in
possession of all of Employee’s property that Employee had at Employer’s
premises and that Employer is not in possession of any of Employee’s property.

 

11.                               Nonadmission of Wrongdoing.  The Parties agree
that neither this Separation Agreement nor the furnishing of the consideration
for this Separation Agreement shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of wrongdoing or evidence of any
liability or unlawful conduct of any kind.

 

12.                               Job References.  Employee shall direct all
individuals inquiring about Employee’s employment with Employer to Employer’s
Human Resources Department, which will follow Employer’s policy by responding
with only Employee’s last position and dates of employment. except that this
provision shall not apply to any request from a prospective employer who
provides a release signed by Plaintiff pursuant to the Fair Credit Reporting Act
or any state counterpart.

 

13.                               Consideration and Revocation Periods - Notice.

 

(a)                                 Employee acknowledges that Employee already
has attained the age of 40 and understands that this is a full release of all
existing claims whether currently known or unknown including, but not limited
to, claims for age discrimination under the Age Discrimination in Employment
Act.

 

(b)                                 Employee further acknowledges that Employee
has been advised to consult with an attorney of Employee’s own choosing before
signing this Separation Agreement, in which Employee waives important rights,
including those under the Age Discrimination in Employment Act.

 

(c)                                  By executing this Separation Agreement,
Employee also acknowledges that Employee has been afforded at least 45 calendar
days to consider the meaning

 

7

--------------------------------------------------------------------------------


 

and effect of this Separation Agreement and to discuss the contents and meaning
of this Separation Agreement, as well as the alternatives to signing this
Separation Agreement, with an attorney of Employee’s choosing, and has done so. 
Employee agrees that the 45-day consideration period began on the date this
Separation Agreement first was delivered to Employee and that if Employer
changes any of the terms of the offer contained in this Separation Agreement
(whether the changes are material or not), the 45-day consideration period shall
not be restarted but shall continue without interruption.

 

(d)                                 Employee understands that the releases
contained in this Separation Agreement do not extend to any rights or claims
that Employee has under the Age Discrimination in Employment Act that first
arise after execution of this Separation Agreement.

 

(e)                                  If Employee signs this Separation Agreement
before the 45-day consideration period expires, the seven-day revocation period
(described in Section 13(f) below) immediately shall begin.  If Employee signs
this Separation Agreement before the 45-day consideration period expires,
Employee agrees that Employee knowingly and voluntarily has accepted the
shortening of the 45-day consideration period and that Employer has not promised
Employee anything or made any representations that are not contained in this
Separation Agreement.  In addition, if Employee signs this Separation Agreement
before the 45-day consideration period expires, Employee acknowledges and
affirms that Employer has not threatened to withdraw or alter the offer
contained in this Separation Agreement prior to the expiration of the 45-day
consideration period.

 

(f)                                   Employee may revoke this Separation
Agreement for a period of seven calendar days following the date Employee
executes this Separation Agreement.  Any revocation during this period must be
submitted in writing and state, “I hereby revoke my acceptance of our Separation
Agreement and General Release of All Claims.”  The revocation must be personally
delivered to Stephanie Urbach or her designee, or mailed to Stephanie Urbach,
Guidance Software, 1055 E. Colorado Blvd., Pasadena, CA 91106 and postmarked
within seven calendar days after Employee’s execution of this Separation
Agreement.  The foregoing notwithstanding, this Separation Agreement shall not
become effective and enforceable until the seven-day revocation period has
expired.

 

14.                               Liens and Attorneys’ Fees/Indemnification.

 

(a)                                 Employee acknowledges that Employee solely
is responsible for any liens made in connection with any services performed on
Employee’s behalf by any attorney or other third parties.

 

(b)                                 Employee acknowledges and agrees that
Employee will indemnify the Released Parties for any and all costs any of them
incur as a result of any claims made by any attorneys or other third parties to
recover monies from the amounts payable to Employee under this Separation
Agreement.

 

8

--------------------------------------------------------------------------------


 

15.                               Governing Law and Interpretation.

 

(a)                                 This Separation Agreement shall be governed
and conformed in accordance with the laws of the state in which Employee was
employed provided, however, that parol evidence shall not be admissible to
alter, vary or supplement the term of this Separation Agreement.  Should any
provision of this Separation Agreement be declared illegal or unenforceable by
any court of competent jurisdiction and cannot be modified to be enforceable,
excluding the general release language, such provision immediately shall become
null and void, leaving the remainder of this Separation Agreement in full force
and effect.

 

(b)                                 Arbitration.

 

a.                                      All claims, disputes, controversies, or
disagreements of any kind whatsoever (“Claims”), including any claim arising out
of or in connection with Employee’s employment or the termination of Employee’s
employment, that may arise between Employee and the Company, including any
Claims that may arise between Employee and the Company’s officers, directors,
employees, or agents in their capacity as such, shall be submitted to a
confidential final and binding arbitration before the American Arbitration
Association in Los Angeles, California in accordance with the National Rules for
the Resolution of Employment Disputes of The American Arbitration Association
then existing.

 

b. Claims covered by this arbitration provision include, but are not limited to
any dispute or controversy arising out of Employee’s employment, the events
leading up to Employee being offered employment, the cessation of Employee’s
employment, the compensation, terms, and other conditions of Employee’s
employment, or statements made or actions taken at any time regarding Employee’s
employment at Company which could have been brought in a court of competent
jurisdiction, including, but not limited to, claims under the Age Discrimination
in Employment Act; Title VII of the Civil Rights Act of 1964, as amended, the
Americans with Disabilities Act of 1990; Sections 1981 through 1988 of Title 42
of the United States Code; the National Labor Relations Act, as amended; the
Fair Labor Standards Act, as amended; the federal Family and Medical Leave Act;
the California Family Rights Act; the California Fair Employment and Housing
Act, as amended; the California Minimum Wage Laws; The Equal Pay Law for
California, as amended; the California Labor Code, as amended, including
California Labor Code §§ 201 et seq., 970 et seq. and 1050 et seq.; the
California Wage Orders, and any other federal, state, or local civil or human
rights law, or any other local, state or federal law, regulation, or ordinance,
as well as any claim based on any public policy, contract, tort, or common law
or any claim for costs, fees, or other expenses, including attorneys’ fees
(collectively, “Claims”).  This arbitration provision does not require
arbitration of claims for workers’ compensation or unemployment insurance.  This
Arbitration Agreement is intended to be construed as broadly as possible under
applicable law so that all claims and defenses that could be raised before a
court must instead be raised in arbitration.  In addition, notwithstanding this
arbitration provision, either party may file a request with a court of competent
jurisdiction pursuant to applicable provisions of the California Arbitration
Act, for equitable relief, including

 

9

--------------------------------------------------------------------------------


 

but not limited to injunctive relief, pending resolution of any dispute through
the arbitration procedure set forth herein.  Nothing in this arbitration
provision shall be construed as precluding Employee from filing a charge or
complaint with the California Department of Fair Employment and Housing, the
Equal Employment Opportunity Commission, the National Labor Relations Board, or
any other similar state or federal agency seeking administrative resolution of a
dispute or claim, nor shall this arbitration provision require an employee to
arbitrate a wage-related claim before he or she has received a non-binding
administrative hearing before the State Labor Commissioner (known as a “Berman”
hearing). However, any claim that cannot be resolved administratively through
such agency shall be subject to this Arbitration Agreement.

 

c. Company will pay the AAA case management and administrative fees, the court
reporter fees for the arbitration hearing and the arbitrator’s fees and
expenses.  Employee will not be required to pay any fees which would exceed the
amount of fees Employee would be required to pay if Employee had pursued action
in court. The arbitrator shall allow the parties to conduct adequate discovery
to pursue any claims.  The parties have the right to be represented by an
attorney of their choice.  Upon the filing of the arbitration, the parties shall
stipulate that all proceedings, orders, evidence and substantive actions of the
proceedings shall be protected as confidential under a protective order. The
decision or award of the arbitrator shall be in writing and will include a
statement of the reasons for the award and the findings and conclusions on which
the award is based.  The arbitrator’s power in respect to the issuance of an
award under this provision shall be limited to the issuance of such an award
consistent with and according to applicable California law.

 

16.                               Amendment.  This Separation Agreement may not
be modified, altered or changed except in writing and signed by both Parties
wherein specific reference is made to this Separation Agreement.

 

17.                               Miscellaneous.

 

(a)                                 This Separation Agreement may be signed in
counterparts, both of which shall be deemed an original, but both of which,
taken together shall constitute the same instrument.  A signature made on a
faxed or electronically mailed copy of the Separation Agreement or a signature
transmitted by facsimile or electronic mail shall have the same effect as the
original signature.

 

(b)                                 The section headings used in this Separation
Agreement are intended solely for convenience of reference and shall not in any
manner amplify, limit, modify or otherwise be used in the interpretation of any
of the provisions hereof.

 

(c)                                  This Separation Agreement was the result of
negotiations between the Parties.  In the event of vagueness, ambiguity or
uncertainty, this Separation Agreement shall not be construed against the Party
preparing it, but shall be construed as if both Parties prepared it jointly.

 

10

--------------------------------------------------------------------------------


 

(d)                                 If Employee or Employer fails to enforce
this Separation Agreement or to insist on performance of any term, that failure
does not mean a waiver of that term or of the Separation Agreement.  The
Separation Agreement remains in full force and effect anyway.

 

18.                               Entire Agreement.  This Separation Agreement
sets forth the entire agreement between the Parties hereto, and fully supersedes
any prior agreements or understandings between the Parties hereto, except those
identified in Section 10(c), which are incorporated herein by reference. 
Employee acknowledges that Employee has not relied on any representations,
promises or agreements of any kind made to Employee in connection with
Employee’s decision to accept this Separation Agreement, except for those set
forth in this Separation Agreement.

 

EMPLOYEE UNDERSTANDS AND ACKNOWLEDGES THAT EMPLOYEE HAS AT LEAST 45 CALENDAR
DAYS TO REVIEW THIS SEPARATION AGREEMENT PRIOR TO EXECUTION OF THIS SEPARATION
AGREEMENT.  EMPLOYEE FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT ANY
MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS SEPARATION AGREEMENT DO NOT
RESTART OR AFFECT IN ANY MANNER THE ORIGINAL 45 CALENDAR DAY CONSIDERATION
PERIOD.

 

HAVING ELECTED TO EXECUTE THIS SEPARATION AGREEMENT, TO FULFILL THE PROMISES AND
TO RECEIVE THE CONSIDERATION SET FORTH IN SECTION 2 ABOVE, EMPLOYEE FREELY AND
KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS SEPARATION AGREEMENT
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE
AGAINST THE RELEASED PARTIES AS OF THE DATE OF EXECUTION OF THIS SEPARATION
AGREEMENT.

 

IN WITNESS WHEREOF, the Parties hereto knowingly and voluntarily executed this
Separation Agreement as of the date set forth below:

 

Executed on 1/15/2016

 

 

 

 

/s/ Shawn McCreight

 

SHAWN MCCREIGHT

 

11

--------------------------------------------------------------------------------


 

 

GUIDANCE SOFTWARE, INC.

 

 

Executed on 1/15/2016

By:

/s/ Barry Plaga

 

 

BARRY PLAGA,

 

 

CHIEF OPERATING AND FINANCIAL OFFICER

 

12

--------------------------------------------------------------------------------